Title: From George Washington to George William Fairfax, 10 November 1785
From: Washington, George
To: Fairfax, George William

 

My Dear Sir,
Mount Vernon 10th Novr 1785.

Inclosed you have a copy of my last; since which nothing has occurred worthy of observation, except that in this part of the Country our Crops—particularly of Indian Corn, have suffered exceedingly by a drought in July & august, and a storm in September.
As I am in the habit of giving you trouble, I will add a little more to what my last, I fear, may have occasioned.
The two youngest children of Mr Custis—the oldest a girl of six years—the other a boy a little turned of four, live with me. They are both promising children; but the latter is a remarkable fine one—& my intention is to give him a liberal education; the rudiments of which shall, if I live, be in my own family. Having promised this, let me next my good Sir, ask if it is in your power conveniently, to engage a proper preceptor for him? At present, & for a year or two to come, much confinement would be improper for him; but this being the period in which I should derive more aid from a man of Letters & an accomptant than at any other, to assist me in my numerous correspondences, & to extricate the latter from the disordered state into which they have been thrown by the war, I could usefully employ him in this manner until attention should be more immediately required for his pupil.
Fifty or Sixty pounds Sterling pr ann:, with board, lodging, washing & mending, in the family, is the most my numerous expenditures will allow me to give; but how far it may command the services of a person well qualified to answer the purposes I have mentioned, is not for me to decide. To answer my purposes, the Gentleman must be a master of composition, & a good Accomptant: to answer his pupil’s, he must be a classical scholar, & capable of teaching the French language grammatically: the more universal his knowledge is, the better.
It sometimes happens that very worthy men of the Cloth come under this description; men who are advanced in years, & not very comfortable in their circumstances: such an one, if unencumbered with a family, would be more agreeable to me than a young man just from college—but I except none of good

moral character, answering my description, if he can be well recommended.
To you my Dr Sir, I have offered this my first address; but if you should think my purposes cannot be subserved in your circle, upon the terms here mentioned; I beg, in that case, that you will be so obliging as to forward the enclosed letter as it is directed. This gentleman has written to me upon another subject, & favored me with his lucubrations upon Education, wch mark him a man of abilities, at the sametime that he is highly spoken of as a teacher & a person of good character. In Scotland we all know that education is cheap, & wages not so high as in England: but I would prefer, on accot of the dialect, an Englishman to a Scotchman, for all the purposes I want.
We have commenced our operations on the navigation of this river; & I am happy to inform you, that the difficulties rather vanish than increase as we proceed. James river is under similar circumstances; & a Cut between the waters of Albemarle in No. Carolina, & Elizabeth river in this State, is also in contemplation—and if the whole is effected—& I see nothing to prevent it, it will give the greatest & most advantageous inland Navigation to this Country of any in the Union—or I believe, in the world: for as the Shannondoah, the South branch, Monocasy & Conogocheague are equally capable of great improvement, they will no doubt be immediately attempted; & more than probable a communication by good roads will be opened with the waters to the Westward of us; by means of the No. Branch of Potomac, which interlocks with the Cheat river & Yohoghaney (branches of the Monongahela) that empty into the Ohio at Fort Pitt—The same is equally practicable between James river & the Green briar a branch of the Great Kanhawa, which empties into the same river 300 miles below that place; by means whereof the whole trade of that Territory which is now unfolding to our view, may be drawn into this State—equally productive of political as commercial advantages.
As I never ride to my plantations without seeing something which makes me regret having [continued] so long in the ruinous mode of farming, which we are in; I beg leave, tho’ I am persuaded it will give you trouble, to recall your attention to the requests of my former letter, the duplicate of which you now

have. Miscarriages, & where this is not the case, delays of letters must be my apology for reiterating the matter, that there may be time for decision, before the intervention of another year.
The marriage mentioned in my last is celebrated, but a fit of the gout prevented Colo. Bassett from being at it—consequently I am to lay a little longer out of your kind present. Mrs Washington who has very indifferent health, joins me in the sincerest and best wishes for every blessing which can be bestowed on Mrs Fairfax & yourself. With great esteem & regard, I am &c. &c.

G: Washington


P.S. Since writing the above & foregoing I have seen Mr Battaile Muse who looks after your Estate; & upon enquiry of him, am authorized to inform you that your negroes, & every thing under his care are tolerably well, & your prospect of a crop midling, which is saying a good deal this year.
I have the pleasure also to inform you that your Brother & his family were very well a few days ago when I was there, attending the business of the Potomac company at the Great Falls. Your Sister and family are likewise well. I saw her three oldest daughters last week—the elder of them, Milly, is on the eve of matrimony with a Mr Ogden Throckmorton—a match not very agreeable, it is said, to her friends, & kept off by Mrs Bushrod ’till her death which happened some three or four months ago—by now is yielded to by her Parents.


G: Washington
